Title: From George Washington to George Clinton, 9 June 1779
From: Washington, George
To: Clinton, George


        
          Dear Sir,
          Head Quarters Smiths in the Clove [N.Y.]June 9th 1779
        
        Having considered our own force—the situation and circumstances of the enemy—and the inconveniences which must result to the militia from detaining them longer in the field, from the sudden and unexpected manner in which they came out. I beg leave to inform your Excellency, that, I should hope they may be dismissed and permitted to return to their homes for the present, without any great injury. At the same time I request the favor of your Excellency to make them a tender of my sincerest thanks for their readiness in turning out—a circumstance not less interesting to the States than honorable to themselves—and which leaves me intirely convinced that their earliest support will not be wanting in any future case of emergency. I have the honor to be With great respect & esteem Your Excellency’s Most Obet Servant
        
          Go: Washington
        
      